Case: 20-40380       Document: 00515547066             Page: 1      Date Filed: 08/31/2020




            United States Court of Appeals
                 for the Fifth Circuit                                      United States Court of Appeals
                                                                                     Fifth Circuit

                                                                                   FILED
                                   No. 20-40380                              August 31, 2020
                                 Summary Calendar                             Lyle W. Cayce
                                                                                   Clerk

 Roberto Fredis Berrios,

                                                                 Plaintiff—Appellant,

                                         versus

 United States Immigration and Naturalization
 Department,

                                                               Defendant—Appellee.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                            USDC No. 1:20-CV-56


 Before Clement, Higginson, and Engelhardt, Circuit Judges.
 Per Curiam:*
        Robert Fredis Berrios appeals the district court’s dismissal of his
 petition for a due process hearing. Berrios is currently being held on a state
 conviction at the Willacy County State Jail in Raymondville, Texas. He



        *
           Pursuant to 5TH CIRCUIT Rule 47.5, the court has determined that this opinion
 should not be published and is not precedent except under the limited circumstances set
 forth in 5TH CIRCUIT Rule 47.5.4.
Case: 20-40380      Document: 00515547066         Page: 2     Date Filed: 08/31/2020




                                  No. 20-40380


 alleges that he is subject to an unconstitutional immigration detainer, and he
 argues that he is eligible for a waiver of inadmissibility under 8 U.S.C. §
 1182(h). Construing his petition as a habeas petition pursuant to 28 U.S.C. §
 2241, the district court held that it lacked jurisdiction and dismissed his
 petition without prejudice. We AFFIRM.
        Since the passage of the REAL ID Act, federal courts lack jurisdiction
 over § 2241 petitions attacking removal orders. See Rosales v. Bureau of
 Immigration and Customs Enforcement, 426 F.3d 733, 736 (5th Cir. 2005). In
 the event that a final order of removal is entered against Berrios, “the sole
 and exclusive means for judicial review” of the order is to file a petition with
 “an appropriate court of appeals.” 8 U.S.C. § 1252(a)(5); see also Rosales, 426
F.3d at 736. Berrios does not allege that he is subject to a final order of
 removal, nor does he allege that he has unsuccessfully sought a waiver of
 inadmissibility. Zolicoffer v. United States Dep’t of Justice, 315 F.3d 538, 541
 (5th Cir. 2003).




                                        2